Case 9:20-ap-01003-DS               Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00   Desc
                                    Main Document    Page 1 of 14



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 JOHN N. TEDFORD, IV (State Bar No. 205537)
   jtedford@DanningGill.com
 3 SONIA SINGH (State Bar No. 311080)
   ssingh@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735

 7 Attorneys for Plaintiff Jerry Namba, Chapter 7
   Trustee for the estate of Super98, LLC
 8

 9                                  UNITED STATES BANKRUPTCY COURT
10                                  CENTRAL DISTRICT OF CALIFORNIA

11                                          NORTHERN DIVISION

12

13 In re                                               Case No. 9:18-bk-12079-DS

14 SUPER98, LLC,                                       Chapter 7

15                     Debtor.

16
     JERRY NAMBA, Chapter 7 Trustee,                   Adv. No. __________________
17
                       Plaintiff,                      COMPLAINT FOR DECLARATORY
18                                                     RELIEF, AND AVOIDANCE AND
              vs.                                      RECOVERY OF PREFERENTIAL
19                                                     TRANSFER
   BENTHAM IMF 1 LLC, a Delaware limited
20 liability company; and SECURITY FINANCE
   1 LLC, a Delaware limited liability company,
21
                  Defendants.
22

23

24

25

26

27

28
     1571445.2 26891
 Case 9:20-ap-01003-DS                      Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                                            Desc
                                            Main Document    Page 2 of 14



 1                                                               TABLE OF CONTENTS

 2                                                                                                                                                Page

 3 JURISDICTION AND VENUE ..........................................................................................................1

 4 THE PARTIES ....................................................................................................................................1

 5 OTHER RELEVANT PERSONS AND ENTITIES ...........................................................................2

 6 GENERAL ALLEGATIONS..............................................................................................................2

 7               The Debtor’s Lawsuit Against Delta Air Lines .......................................................................2

 8               Bentham’s $1 Million Advance to the Debtor.........................................................................3

 9               The Materially Misleading Financing Statement ....................................................................4
10               The Debtor’s Settlement with Delta ........................................................................................5

11               The Distribution Agreement and $2 Million Payment to Bentham or Security
                        Financing on Behalf of Bentham.................................................................................5
12
      CLAIMS AGAINST BENTHAM AND SECURITY FINANCE ......................................................6
13
                 First Claim for Relief (Declaratory Relief – Security Finance UCC-1) ..................................6
14
                 Second Claim for Relief (Declaratory Relief – Priority or Avoidability of Security
15                     Interest) ........................................................................................................................7

16               Third Claim for Relief (Avoidance and Recovery of Preferential Transfer)...........................8

17 PRAYER..............................................................................................................................................8

18

19
20

21

22

23

24

25

26

27

28
      1571445.2 26891                                                          i
 Case 9:20-ap-01003-DS            Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                 Desc
                                  Main Document    Page 3 of 14



 1            Plaintiff Jerry Namba, chapter 7 trustee for the estate of Super98, LLC, alleges as follows:

 2

 3                                       JURISDICTION AND VENUE

 4            1.       On December 17, 2018 (the “Petition Date”), an involuntary petition for relief

 5 (the “Petition”) was filed against Super98, LLC (the “Debtor”) under chapter 7 of the title 11 of the

 6 United States Code (the “Code”). An Order for Relief and Order to File Schedules, Statements and

 7 List(s) (the “Order for Relief”) was entered on February 8, 2019. The Debtor’s bankruptcy case, In

 8 re Super98, LLC (the “Case”), has been assigned case no. 9:18-bk-12079-DS and is pending in the

 9 Northern Division of the United States Bankruptcy Court for the Central District of California (the
10 “Court”).

11            2.       The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

12 § 1334 and General Order No. 13-05 entered by the United States District Court for the Central

13 District of California pursuant to 28 U.S.C. § 157(a). All of the claims for relief alleged in this

14 Complaint arise under the Code, arise in the Case, and/or are related to the Case.

15            3.       This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (F),

16 (K) and (O). Plaintiff consents to entry of final orders and judgment by the Court.

17            4.       Venue for this adversary proceeding properly lies in this judicial district pursuant to

18 28 U.S.C. § 1409(a).

19
20                                                THE PARTIES

21            5.       Plaintiff Jerry Namba is the duly appointed and acting chapter 7 trustee for the

22 Debtor’s bankruptcy estate. In such capacity, Mr. Namba is referred to herein as the “Trustee.”

23            6.       Defendant Bentham IMF 1 LLC (“Bentham”) is a limited liability company formed

24 under the laws of the state of Delaware. Bentham provides commercial litigation funding for

25 litigants and law firms.

26            7.       Defendant Security Finance 1 LLC (“Security Finance”) is a limited liability

27 company formed under the laws of the state of Delaware.

28            8.       Bentham and Security Finance are subsidiaries of IMF Bentham Limited.

     1571445.2 26891                                      1
 Case 9:20-ap-01003-DS            Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00               Desc
                                  Main Document    Page 4 of 14



 1            9.       With respect to at least some of the loans made by Bentham to litigants and law

 2 firms, Security Finance acted as a “collateral agent” for Bentham.

 3

 4                            OTHER RELEVANT PERSONS AND ENTITIES

 5            10.      At all relevant times, Robert D. Hesselgesser, M.D. (“Dr. Hesselgesser”) was the

 6 Debtor’s Chief Executive Officer. Dr. Hesselgesser is a debtor in a separate chapter 7 bankruptcy

 7 case filed on August 31, 2017, case no. 9:17-bk-11579-DS. If necessary and appropriate to do so,

 8 the Trustee reserves the right to amend this complaint to add Dr. Hesselgesser and/or his estate as

 9 a defendant.
10            11.      At all relevant times, Walter Knauss (“Knauss”) was the Debtor’s Chief Financial

11 Officer. Knauss is a debtor in a separate chapter 7 bankruptcy case filed on December 10, 2019,

12 case no. 9:19-bk-12036-MB. If necessary and appropriate to do so, the Trustee reserves the right

13 to amend this complaint to add Knauss and/or his estate as a defendant.

14            12.      Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”), is a law firm with

15 offices throughout the United States, including one in Chicago, Illinois.

16

17                                        GENERAL ALLEGATIONS

18                               The Debtor’s Lawsuit Against Delta Air Lines

19            13.      At all relevant times, the Debtor was in the business of developing and selling “drag
20 reduction” products designed to improve the fuel efficiency of certain McDonnell Douglas aircraft.

21            14.      In September 2014, the Debtor and Delta Air Lines, Inc. (“Delta”) entered into a

22 contract (the “Delta Contract”). Shortly after executing the Delta Contract, Delta issued purchase

23 orders that required the Debtor to manufacture and deliver drag reduction systems (“Systems”) to

24 Delta on a tight schedule. The Debtor began delivering Systems to Delta in January 2015.

25            15.      According to the Debtor, Delta breached the Delta Contract in November 2015.

26            16.      In May 2016, the Debtor filed a complaint against Delta in the United States District

27 Court for the Northern District of Georgia, case no. 1:16-cv-1535 (the “Delta Litigation”).

28            17.      The Debtor was principally represented in the Delta Litigation by Quinn Emanuel.

     1571445.2 26891                                     2
 Case 9:20-ap-01003-DS             Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00            Desc
                                   Main Document    Page 5 of 14



 1                                 Bentham’s $1 Million Advance to the Debtor

 2            18.       By the end of December 2017, the Debtor owed Quinn Emanuel more than $1.8

 3 million. Quinn Emanuel put the Debtor in touch with Bentham so that the Debtor could acquire

 4 funds from Bentham to pay Quinn Emanuel.

 5            19.       The Debtor, Bentham, and Security Finance entered into a Litigation Funding

 6 Agreement (the “Bentham Agreement”) dated April 2, 2018.

 7            20.       Under the Bentham Agreement:

 8                      (a)    Bentham agreed to pay the Debtor $1,000,000.

 9                      (b)    The Debtor was required to use the funds pay “Litigation Fees” incurred by
10 Quinn Emanuel.

11                      (c)    The term “Claims” was defined to mean the claims that the Debtor had

12 against Delta in connection with the Delta Litigation.

13                      (d)    The term “Litigation Proceeds” generally was defined to mean any and all

14 consideration paid to or for the benefit of the Debtor by or on behalf of Delta in connection with

15 the Delta Litigation. However, because Delta had already agreed to remit a certain amount to the

16 Debtor, the term “Litigation Proceeds” did not include $761,183 that was still to be paid by or on

17 behalf of Delta.

18                      (e)    From the “Litigation Proceeds,” the Debtor agreed to pay Bentham an

19 “Investment Return.” The amount of the “Investment Return” depended solely on how soon the
20 Debtor paid Bentham after the date of the Bentham Agreement. The following chart identifies the

21 amount of the Investment Return the Debtor was required to pay during each time period:

22                                  Time to Payment                   “Investment Return”
23                     Within 120 days (5/11/18)                            $1,650,000
                       After 120 days but within 1 year (1/11/19)           $2,000,000
24
                       After 1 year but within 18 months (7/11/19)          $2,500,000
25                     After 18 months but within 2 years (1/11/20)         $3,000,000
26                     After 2 years but within 30 months (7/11/20)         $3,500,000
                       After 30 months                                      $4,000,000
27

28

     1571445.2 26891                                      3
 Case 9:20-ap-01003-DS            Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                    Desc
                                  Main Document    Page 6 of 14



 1                     (f)    The Debtor granted Security Finance, on behalf of Bentham, a security

 2 interest in the “Claims” and the “Litigation Proceeds.” In particular, Section 12.1 of the General

 3 Terms and Conditions incorporated into the Bentham Agreement provided as follows:

 4                     Grant of Security Interest. As security for the payment and
                       performance in full of the Secured Obligations, Claimant hereby
 5                     grants, assigns and pledges to Collateral Agent for the benefit of
                       Bentham, its successors and assigns, a security interest, in any and all
 6                     right, title or interest of Claimant in or to any and all of the following
                       assets and properties now owned or at any time hereafter acquired by
 7                     Claimant or in which Claimant now has or at any time in the future
                       may acquire any right, title or interest (collectively, the “Collateral”):
 8
                       12.1.1 the Claims;
 9
                       12.1.2 the Litigation Proceeds;
10
                       12.1.3 all books, records and evidentiary materials pertaining to the
11                     Claims; and

12                     12.1.4 to the extent not otherwise included, all Proceeds of any and all
                       of the foregoing.
13

14                     (g)    The Bentham Agreement is governed by and construed in accordance with

15 the laws of the State of California applicable to contracts entered into an fully to be performed in

16 California.

17            21.      On or about April 6, 2018, Bentham paid $1,000,000 to the Debtor by transferring

18 that amount to Quinn Emanuel’s client trust account. The $1,000,000 deposited into the client trust

19 account is referred to herein as the “Bentham Proceeds.”
20

21                              The Materially Misleading Financing Statement

22            22.      The Debtor authorized Security Finance to file a UCC-1 financing statement

23 indicating the “Collateral” as collateral covered by the financing statement. In particular, Section

24 12.3 of the General Terms and Conditions incorporated into the Bentham Agreement provided, in

25 relevant part, as follows:

26                     Financing Statements. Claimant hereby irrevocably authorizes
                       Collateral Agent at any time and from time to time to file in any file
27                     office in any jurisdiction that Collateral Agent deems advisable:
                       (a) any Uniform Commercial Code financing statement providing the
28                     name of Claimant as debtor, Collateral Agent as secured party and

     1571445.2 26891                                       4
 Case 9:20-ap-01003-DS              Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00            Desc
                                    Main Document    Page 7 of 14



 1                     indicating the Collateral as collateral covered by the financing
                       statement . . . .
 2

 3            23.      On April 25, 2018, Security Finance filed a UCC Financing Statement with the

 4 California Secretary of State (the “Security Finance UCC-1”). The collateral description in the

 5 Security Finance UCC-1 read as follows: “All assets.”

 6            24.      The Debtor did not sign the Security Finance UCC-1.

 7            25.      The Debtor did not, at any time, grant Bentham or Security Finance a security

 8 interest in all of its assets.

 9            26.      The Debtor did not, at any time, authorize Bentham or Security Finance to file an
10 “all assets” financing statement.

11

12                                      The Debtor’s Settlement with Delta

13            27.      On or about October 11, 2018, the Debtor and Delta entered into a confidential

14 Settlement Agreement and Mutual Release (the “Delta Settlement Agreement”).

15            28.      The Delta Settlement Agreement provided that Delta would pay the Debtor a certain

16 amount (the “Settlement Amount”). The Settlement Amount was transferred into Quinn Emanuel’s

17 client trust account on or about November 13, 2018. These funds are referred to hereinafter as the

18 “Delta Settlement Proceeds.”

19            29.      A stipulation for dismissal was filed in the Delta Litigation on November 26, 2018.
20

21                     The Distribution Agreement and $2 Million Payment to Bentham

22                                  or Security Financing on Behalf of Bentham

23            30.      On or about October 11, 2018, the Debtor entered into a Distribution Agreement

24 (the “Distribution Agreement”) with, among others, Quinn Emanuel and Security Finance.

25            31.      The Distribution Agreement provided that if the Debtor reached an agreement with

26 Delta for the Settlement Amount, the parties to the Distribution Agreement agreed to a distribution

27 of the settlement proceeds on the terms set forth therein.

28

     1571445.2 26891                                     5
 Case 9:20-ap-01003-DS            Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00              Desc
                                  Main Document    Page 8 of 14



 1            32.      On or about November 21, 2018, pursuant to the Distribution Agreement, Bentham,

 2 or Security Finance on behalf of Bentham, was paid $2,000,000 (the “Bentham Payment”).

 3            33.      No portion of the Settlement Amount was paid from Quinn Emanuel’s client trust

 4 account to the Debtor or any creditor who was not a party to the Distribution Agreement.

 5

 6                      CLAIMS AGAINST BENTHAM AND SECURITY FINANCE

 7                                            First Claim for Relief

 8                                (Declaratory Relief – Security Finance UCC-1)

 9                                              (28 U.S.C. § 2201)
10            34.      The Trustee refers to and incorporates herein by reference each and every allegation

11 contained in paragraphs 1 through 33, inclusive.

12            35.      An actual controversy exists between the Trustee, on the one hand, and Bentham

13 and Security Finance, on the other hand, regarding the Security Finance UCC-1.

14            36.      Under California Commercial Code § 9509, with one exception, a person may file

15 an initial financing statement only if the debtor authorizes the filing. The Trustee contends that the

16 Debtor only authorized Security Finance to file a financing statement identifying the “Collateral”

17 (as defined in the Bentham Agreement) as the collateral covered by the financing statement. The

18 Debtor did not authorize Security Finance to file a financing statement stating that it had a security

19 interest in all assets of the Debtor. The filing of an “all assets” financing statement was, as a matter
20 of fact and law, unauthorized.

21            37.      Under California Commercial Code § 9502, a financing statement is sufficient only

22 if, among other things, it correctly “indicates the collateral covered by the financing statement.”

23 The statement in the Security Finance UCC-1 that Security Finance has a security interest in “[a]ll

24 assets” of the Debtor is, and all times has been, false. The Security Finance UCC-1 is materially

25 and seriously misleading, and was ineffective to perfect Security Finance’s security interest in the

26 Collateral (as defined in the Bentham Agreement).

27

28

     1571445.2 26891                                     6
 Case 9:20-ap-01003-DS            Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                Desc
                                  Main Document    Page 9 of 14



 1            38.      A judicial determination is necessary and appropriate at this time so that the rights

 2 and interests of the Trustee, on the one hand, and Bentham and Security Finance, on the other hand,

 3 may be determined.

 4

 5                                           Second Claim for Relief

 6                      (Declaratory Relief – Priority or Avoidability of Security Interest)

 7                                    (28 U.S.C. § 2201 and 11 U.S.C. § 544)

 8            39.      The Trustee refers to and incorporates herein by reference each and every allegation

 9 contained in paragraphs 1 through 33, and 35 through 37, inclusive.
10            40.      An actual controversy exists between the Trustee, on the one hand, and Bentham

11 and Security Finance, on the other hand, regarding the priority, relative to the Trustee, of Security

12 Finance’s security interest in the Delta Settlement Proceeds.

13            41.      Under § 544(a)(1) of the Code, the Trustee has, as of the Petition Date, the rights

14 and powers of, or may avoid any transfer of property of the Debtor that is voidable by, “a creditor

15 that extends credit to the debtor at the time of the commencement of the case, and that obtains, at

16 such time and with respect to such credit, a judicial lien on all property on which a creditor on a

17 simple contract could have obtained such a judicial lien, whether or not such a creditor exists.”

18            42.      Under § 544(a)(2) of the Code, the Trustee has, as of the Petition Date, the rights

19 and powers of, or may avoid any transfer of property of the Debtor that is voidable by, “a creditor
20 that extends credit to the debtor at the time of the commencement of the case, and obtains, at such

21 time and with respect to such credit, an execution against the debtor that is returned unsatisfied at

22 such time, whether or not such a creditor exists.”

23            43.      The Trustee contends that if the Bentham Payment had not been made, the Trustee’s

24 rights as a hypothetical lien and execution creditor under § 544(a)(1) and (2) of the Code would be

25 superior to Bentham’s and Security Finance’s unperfected security interest in the Delta Settlement

26 Proceeds. Also, or in the alternative, the Trustee would be entitled to avoid Bentham’s and

27 Security Finance’s unperfected security interest.

28

     1571445.2 26891                                      7
 Case 9:20-ap-01003-DS           Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                 Desc
                                 Main Document    Page 10 of 14



 1            44.      A judicial determination is necessary and appropriate at this time so that the rights

 2 and interests of the Trustee, on the one hand, and Bentham and Security Finance, on the other hand,

 3 may be determined.

 4

 5                                            Third Claim for Relief

 6                              (Avoidance and Recovery of Preferential Transfer)

 7                                          (11 U.S.C. §§ 547 and 550)

 8            45.      The Trustee refers to and incorporates herein by reference each and every allegation

 9 contained in paragraphs 1 through 33, 35 through 37, and 40 through 43, inclusive.
10            46.      The Bentham Payment was a transfer of an interest of the Debtor in property.

11            47.      The Bentham Payment was made to or for the benefit of a creditor.

12            48.      The Bentham Payment was made for or on account of an antecedent debt owed by

13 the Debtor before such transfer was made.

14            49.      The Bentham Payment was made while the Debtor was insolvent.

15            50.      The Bentham Payment was made within 90 days before the Petition Date.

16            51.      The Bentham Payment enabled Bentham to receive more than it would receive if the

17 transfer had not been made and Bentham received payment of such debt to the extent provided by

18 the Code.

19            52.      Pursuant to 11 U.S.C. §§ 547 and 550, the Trustee is entitled to avoid the Bentham
20 Payment and recover the sum of $2,000,000 from Bentham.

21

22                                                   PRAYER

23            WHEREFORE, the Trustee prays for the following relief:

24

25 On the First Claim for Relief:

26            1.       For a declaration that the Debtor did not grant Bentham or Security Finance a

27 security interest in all assets of the Debtor;

28

     1571445.2 26891                                      8
 Case 9:20-ap-01003-DS            Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                   Desc
                                  Main Document    Page 11 of 14



 1            2.       For a declaration that neither Bentham nor Security Finance was authorized to file a

 2 Financing Statement stating that it had a security interest in all assets of the Debtor; and

 3            3.       For a declaration that the collateral description in the Security Finance UCC-1 was

 4 materially and seriously misleading, and was ineffective to perfect any security interest granted by

 5 the Debtor to Bentham or Security Finance.

 6

 7 On the Second Claim for Relief:

 8            1.       For a declaration that if the Bentham Payment had not been made, the Trustee’s

 9 rights as a hypothetical lien and execution creditor under 11 U.S.C. § 544(a)(1) and (2) of the Code
10 would be superior to Bentham’s and Security Finance’s unperfected security interest in the Delta

11 Settlement Proceeds; and

12            2.       In the alternative, for a determination that the Trustee, by virtue of his rights as a

13 hypothetical lien and execution creditor under 11 U.S.C. § 544(a)(1) and (2) of the Code, would be

14 entitled to avoid Bentham’s and Security Finance’s unperfected security interest.

15

16 On the Third Claim for Relief:

17            1.       For avoidance of the Bentham Payment;

18            2.       For a money judgment against Bentham in the amount of $2,000,000; and

19            3.       For an award of interest at the legal rate on all sums awarded from the date of the
20 filing of the complaint.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     1571445.2 26891                                       9
Case 9:20-ap-01003-DS             Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                Desc
                                  Main Document    Page 12 of 14



 1 On all Claims for Reliefs:

 2            1.       For costs of suit incurred; and

 3            2.       For such other relief as the Court deems just and proper.

 4

 5 DATED: January 8, 2020                          DANNING, GILL, ISRAEL & KRASNOFF, LLP

 6

 7
                                                   By:          /s/ John N. Tedford, IV
 8                                                       JOHN N. TEDFORD, IV
                                                         Attorneys for Plaintiff Jerry Namba,
 9                                                       Chapter 7 Trustee
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     1571445.2 26891                                     10
        Case 9:20-ap-01003-DS             Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00                        Desc
                                          Main Document    Page 13 of 14




 JERRY NAMBA, Chapter 7 Trustee                                   BENTHAM IMF 1 LLC, a Delaware limited liability company;
                                                                  and SECURITY FINANCE 1 LLC, a Delaware limited
                                                                  liability company

DANNING, GILL, ISRAEL & KRASNOFF, LLP
1901 Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006
310-277-0077


                                                                                     X

 X




1 – Declaratory Relief (28 U.S.C. § 2201); 2 – Avoidance & Recovery of Preferential Transfer (11 U.S.C. §§ 547 and 550)




 2




 1




                                                                              2,000,000




       1572300.1 26891
     Case 9:20-ap-01003-DS           Doc 1 Filed 01/08/20 Entered 01/08/20 15:01:00     Desc
                                     Main Document    Page 14 of 14



                      SUPER98, LLC                                        9:18-bk-12079-DS


CENTRAL DISTRICT OF CALIFORNIA                        NORTHERN DIVISION     SALTZMAN




1/07/2020                                             JOHN N. TEDFORD, IV




    1572300.1 26891
